Exhibit 10.2
 
GUANGDONG YI AN INVESTMENT CONSULTING COMPANY LIMITED
STOCK TRANSFER AGREEMENT


Transferor:    Weiling Liang (“Party A”)
PRC ID No.:    440103196308174845
Legal Address:   20 Lishuifang, Room 2014, Dongshan District, Guangzhou,
Guangdong Province


Transferee:    APEXTALK HOLDINGS, INC. (“Party B”)
Legal Address:    637 Howard Street, San Francisco, California
Authorized Representative:   Chuanda Zeng           Nationality:   China
Title:    Director


          WHEREAS, Party A legally owns 49% of the shares of Guandong Yi An
Investment Consulting Company Limited (the “Company”);


          WHEREAS, Party A intends to transfer 39% of the shares of the Company
to Party B;


          WHEREAS, the stock transfer has been approved by the Board of
Directors of the Company and is in compliance with all the requirements of the
Company Law of the People’s Republic of China.


NOW, THEREFORE, in consideration of the forgoing recitals, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


          1.      Transfer Price


          Subject to the terms and conditions of this Stock Transfer Agreement
(the “Agreement”), Party A agrees to transfer 39% of the shares of the Company
to Party B in exchange for a payment of RMB21,642,615.52, and Party B agrees to
such a payment for the stock transfer. After the completion of the transfer
transaction, Party B and Party A will own 90% and 10% of the shares of the
Company, respectively.


          2.      Representations and Warranties


          Party A represents that the shares to be transferred to Party B in
Section 1 are legally owned by Party A and Party A has full dispositive power
over those shares. Party A also represents that the shares are free and clear of
any liens, pledges, or third party claims. Party A shall be responsible for all
the legal and economic liabilities resulting from the breach of this section.


          Party B represents that the acceptance of the shares has been approved
by the board of directors of Party B. Party B also promises to pay the full
amount as specified in Section 1 within 720 days after the execution of this
Agreement.


          3.      Risk Assumption
 
 
1

--------------------------------------------------------------------------------

 
 
          Upon the effectiveness of this Agreement, Party B shall assume the
risks and losses of the Company in proportion to its ownership of the Company
stock.


          4.      Liability for Breach of the Agreement


          (a)    A party shall be liable for breach of this Agreement if the
party fails to perform its obligations under this Agreement in a due manner. The
breaching party shall also reimburse the non-breaching party for any damages
resulting from such breach.


          (b)    Party B shall pay a compensation fee to Party A if Party B
fails to deliver the stock transfer price on time pursuant to the terms of this
Agreement.


          5.      Amendment and Termination of the Agreement


          The parties may amend or terminate this Agreement upon the occurrence
of any of the following situations, provided that both parties sign an amendment
or termination agreement.


          (a)    Due to force majeure or reasons not resulting from the
negligence of any party, the Agreement can not be performed; or


          (b)     Both parties have agreed to amend or terminate the Agreement
through negotiation.


           6.      Governing Law and Dispute Resolution


           (a)   This Agreement shall be governed by and interpreted pursuant to
the laws of the People’s Republic of China.


           (b)     Any disputes arising from or related to the enforcement of
this Agreement shall be resolved by both parties through negotiation. If the
dispute can not be resolved by negotiation, it shall be submitted to the China
International Economic and Trade Arbitration Commission (“CIETAC”), under the
CIETAC rules then in effect. Any award by the arbitrators shall be deemed final
and binding on both parties.


          7.      Effectiveness of the Agreement


          This Agreement shall become effective upon the signature and seal of
the legal representatives or entrusted agents of both parties. The change
registration procedure shall be conducted within 30 days upon the execution of
this Agreement.


          8.      Miscellaneous


          (a)     This Agreement shall be executed in eight (8) copies with each
party holding one copy, the joint venture holding one copy, and the rest being
held by relevant governmental agencies.


           (b)     This Agreement was executed this June 18th, 2010 by both
parties in Guangzhou.


 
2

--------------------------------------------------------------------------------

 
 
Party A:    Weiling Liang
PRC ID No.:    440103196308174845
Signature:   /s/ Weiling Liang


Party B:    APEXTALK HOLDINGS, INC. (“Party B”)
Authorized Representative:   Chuanda Zeng
Signature:   /s/ Chuanda Zeng


Confirmatory Party:    Guangdong Yi An Investment Consulting Company Limited
(SEAL)
Legal Representative:    Yonghong Wang
Signature:   /s/ Yonghong Wang

 
Date:    June 18, 2010
 
3